DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant filed a response dated May 28, 2021 in which claims 1, 3, 6, 8-11, 18, and 20 have been amended, and claims 21-22 have been canceled. Therefore, claims 1-6, 8-16, and 18-20 are currently pending in the application.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8-16, and 18-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  These claims describe the abstract idea for the completion of a financial transaction, which is a Method of Organizing Human Activity (commercial interaction).  
Additionally, the limitations of calculating, by the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized transaction amounts of a plurality of historical authorization request messages involving 
Furthermore, this rejection is based on the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

AS TO CLAIM 1:
Claim 1 is directed to a method which is one of the statutory categories of invention (Step 1:  YES).
Claim 1 recites the limitations of:
determining in real time, by a risk calculation module of a payment processing computer, an amount of collateral associated with an issuer;
calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and an estimated clearing delay of the issuer;
calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral;
calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer, 
the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay of the issuer;

in response to determining by the risk calculation module of the payment processing computer that the current exposure amount is between the throttling threshold value and the risk threshold value, wherein the throttling threshold value is less than the risk threshold value
invoking throttling logic in the payment processing computer, which includes:
determining, by the payment processing computer, a merchant category code for each of the plurality of authorization request messages, and 
selectively declining, by an override module of the payment processing computer, authorization request messages based at least in part on the merchant category code of the authorization request messages instead of forwarding the selectively declined authorization request messages to the issuer; and
in response to determining the current exposure amount exceeds the risk threshold value, declining, by the risk calculation module of the payment processing computer, all authorization request messages of the plurality of the authorization request messages instead of sending the authorization request messages to the issuer, wherein declining the authorization request messages prevents subsequent processing of transaction reversals by the payment processing computer.
THE LIMITATIONS OF 
determining an amount of collateral associated with an issuer;

calculating a throttling threshold value for the issuer based at least in part on the amount of the collateral;
calculating a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer,
the plurality of historical authorization request messages having been initiated within a threshold time period associated with the estimated clearing delay of the issuer;
receiving a plurality of authorization request messages requesting authorization for respective transactions involving the issuer; and
in response to determining that the current exposure amount is between the throttling threshold value and the risk threshold value, wherein the throttling threshold value is less than the risk threshold value,
invoking throttling logic, which includes:
determining a merchant category code for each of the plurality of authorization request messages, and 
selectively declining authorization request messages based at least in part on the merchant category code of the authorization request messages instead of forwarding the selectively declined authorization request messages to the issuer; and
in response to determining the current exposure amount exceeds the risk threshold value, declining all authorization request messages of the plurality of the 
Additionally, the limitations of “calculating in real time, by the risk calculation module of the payment processing computer, a risk threshold value for the issuer based at least in part on the amount of the collateral and an estimated clearing delay of the issuer;” “calculating in real time, by a throttling module of the payment processing computer, a throttling threshold value for the issuer based at least in part on the amount of the collateral;” and “calculating in real time, by the payment processing computer, a current exposure amount for the issuer based at least in part on aggregating previously authorized and previously uncleared transaction amounts of a plurality of historical authorization request messages involving accounts managed by the issuer” are Mathematical Concepts which are specifically directed to mathematical calculations.
Other than reciting a “processor” and “computer”, nothing in the claim elements preclude the steps from practically being a method for organizing human activity or mathematical concept.  For example, but for the “processor” and “computer”, language; “determining”, “calculating”, “receiving”, and “declining”, in the context of this claim encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in 
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer”, to perform the “determining”, “calculating”, “receiving”, and “declining”, in all steps is recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.  (Step 2A, prong 2:  NO).
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “determining”, “calculating”, “receiving”, and “declining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic 
Claim 11 is substantially similar to claim 1, thus, it is rejected on similar grounds.
Dependent claims 2-6, 8-10, 12-16, and 18-20 further define the abstract idea that is present in their respective independent claims 1 and 11, thus, they correspond to Certain Methods of Organizing Human Activity and Mathematical Concepts, and are abstract in nature for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Thus, claims 2-6, 8-10, 12-16, and 18-22 are directed to an abstract idea.  (MPEP 2106.05(h)).  

Therefore, claims 1-6, 8-16, and 18-20 are not patent eligible.


Response to Arguments
Applicant’s arguments filed on May 28, 2021 have been fully considered but are not persuasive for the following reasons:
With respect to Applicant’s arguments as to the § 101 rejections for now pending claims 1-6, 8-16, and 18-20, Examiner notes the following:
Applicant argues that the claims are not directed to an abstract idea “because the claims recite improved methods and machines that provide for more convenient and secure manner of authorizing transactions for an issuer.”
Examiner disagrees, however, and notes that claims encompass collecting, analyzing, and displaying data for the completion of a commercial interaction.  More specifically, the Method of Organizing Human Activity in this application relates to the completion of a financial transaction – for the completion of a payment transaction -- and the mathematical concept relates to a mathematical calculation.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a commercial interaction, but for the recitation of generic computer components, then it falls within the “Methods of Organizing Human Activity” grouping of abstract ideas.  Additionally, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a mathematical calculation, but for the recitation of generic computer components, then it falls within the “Mathematical Concepts” grouping of abstract ideas.  
Additionally, Examiner notes that any increased ease of use achieved by better exchange of information to increase the efficiency and security of transactions is merely an improvement to a transaction process, rather than an improvement to a computer, and without any practical application. A more streamlined transaction process that is run on a generic computer component does not amount to an improvement to the computer.
This judicial exception is not integrated into a practical application.  In particular, the claim only recites the additional elements – using a “processor” and “computer”, to perform the “determining”, “calculating”, “receiving”, and “declining”, in all steps is 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer to perform the “determining”, “calculating”, “receiving”, and “declining” steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  (MPEP 2106.05(f)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than simply applying the exception in a generic computer environment.  (MPEP 2106.05(h)).  The claim is not patent eligible.  (Step 2B:  NO).
With respect to Applicant’s arguments as to the § 103 rejections for now pending claims 1-6, 8-16, and 18-20, Examiner notes that those arguments are withdrawn in light of the amendments to the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and is available for review on Form PTO-892 Notice of Reference Cited.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERRITT J HASBROUCK whose telephone number is (571)272-3109.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID R MERCHANT can be reached on (571) 270-1360.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MERRITT J HASBROUCK/Examiner, Art Unit 3693    

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693